Citation Nr: 1752579	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  14-03 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a low back disability, secondary to service-connected bilateral ankle disabilities. 

2. Entitlement to service connection for a left hip disability, secondary to service-connected bilateral ankle disabilities. 


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to July 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In July 2016, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing is of record.


FINDINGS OF FACT

1. After affording the Veteran the benefit of the doubt, his low back disability was proximately due to or the result of the Veteran's bilateral ankle disabilities.

2. After affording the Veteran the benefit of the doubt, his left hip disability was proximately due to or the result of the Veteran's bilateral ankle disabilities.


CONCLUSIONS OF LAW

1. The criteria for service connection for a low back disability, secondary to service-connected bilateral ankle disabilities, have been met. 38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 3.310, 3.159 (2017). 

2. The criteria for service connection for a left hip disability, secondary to service-connected bilateral ankle disabilities, have been met. 38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 3.310, 3.159 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). In the present case, the Board is granting the claims for service connection for a low back disability and left hip disability; therefore, no discussion of VA's duty to notify and to assist is necessary at this time.

II. Rules and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303 (2017); see also Shedden v. Principi, 381 F.3d 1163, 1166-67  (Fed. Cir. 2004).

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

III. Back and Hip Disability 

In this case, the Veteran has not asserted that his claimed back and hip disability were incurred in, or otherwise related to, his period of active service. Instead, the Veteran has asserted that his low back and left hip condition are secondary to his service-connected bilateral ankle disabilities. 

In regards to a current back disability, the Veteran was diagnosed with multilevel cervical spondylosis and foraminal stenosis. In the lumbar spine, the Veteran was diagnosed with multilevel disc disruption and spondylosis. The Veteran was also diagnosed with facet arthropathy. See July 2016 letter from Southeastern Spine Institute. The Veteran was also diagnosed with lumbar strain. See November 2013 VA examination.

As for a current left hip disability. the Veteran was diagnosed with a left hip strain. See November 2013 VA examination. 

In a July 2016 letter from Southeastern Spine Institute, J.W, PA-C, expressed that it is more likely than not that the Veteran's significant injury to his ankle is a potential contributor to his multilevel lumbar and cervical problems. He opined that years of asymmetric-gait have most likely caused worsening issues with regards to the Veteran's low back and neck.

In a July 2015 statement from West Ashley Primary Care, Dr. D.R. reported that the Veteran has an abnormal gait due to his ankle condition which has caused chronic hip, knee, ankle and back pain symptoms.

In a May 2011 statement from C.J.G, DPM, C.J.G noted that there is significant problems with the Veteran's gait, due to his ankle, which places additional stress on the Veteran's back and leg. C.J.G also expressed that "observation of his gait shows him to have a forward pelvic thrust on the left pelvis to compensate for the severe, unstable right foot and ankle."  

Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's low back disability and left hip disability are related to the service-connected bilateral ankle disabilities; thus, the criteria for service connection for a low back disability secondary to service-connected bilateral ankle disabilities and service connection for a left hip disability secondary to service-connected bilateral ankle disabilities have been met. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

As service connection is being granted on a secondary basis, all other theories of service connection have been rendered moot. 38 U.S.C. § 7104 (2012).


ORDER

Entitlement to service connection for a low back disability, secondary to service-connected bilateral ankle disabilities is granted.

Entitlement to service connection for a left hip disability, secondary to service-connected bilateral ankle disabilities is granted.  




____________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


